Citation Nr: 1615267	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the calculated amount of $8,147.33.

(The issue of the propriety of the termination of the appellant's VA compensation benefits for the period from October 29, 2010, to February 16, 2012, based on his status as a fugitive felon, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1985 to July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania, which denied the appellant's request for a waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $8,147.33.  The appellant's claims folder is in the jurisdiction of the RO in Columbia, South Carolina.  

The Board notes that, in addition to the waiver issue discussed above, the appellant has separately appealed a July 2011 determination of the Columbia RO which suspended his VA compensation based on his fugitive felon status.  This is essentially a challenge to the validity of the debt at issue in this waiver case.  See Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).  

Nonetheless, because the issue of the propriety of the termination of the appellant's VA compensation based on his fugitive felon status arises from the Columbia RO and the instant appeal arises from the Philadelphia ROIC, they will be the subject of separate Board decisions.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

In connection with his appeal, the appellant requested and was scheduled for a videoconference hearing before a Veterans Law Judge in April 2013.  On the morning of the scheduled hearing, however, the appellant requested rescheduling due to illness.  In May 2013, the Board remanded the matter for the purpose of affording the appellant the opportunity to appear at a rescheduled Board videoconference hearing.  

In a February 2014 letter mailed to his most recent address of record, the appellant was advised of the time and date of his rescheduled hearing in May 2014.  Although he was notified of the time and date of the hearing by mail, he failed to appear and did not provide an explanation for his failure to appear or request a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2015), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  This additional evidence has been reviewed by the RO.


FINDINGS OF FACT

The appellant was solely at fault in the creation of the overpayment at issue, and failure to recover the overpaid benefits would result in an unfair gain to him.  These factors outweigh any other considerations, including claimed financial hardship.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in the calculated amount of $8,147.33 does not violate the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  See e.g. Reyes v. Nicholson, 21 Vet. App. 370 (2007); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991).


Analysis

As a preliminary matter, the Board notes that the debt at issue in this case resulted from the retroactive termination of the appellant's VA compensation based on his status as a fugitive felon.  In a separate decision, the Board has determined that the termination of the appellant's VA compensation based on his status as a fugitive felon was proper.  Based on the calculations of the RO, the compensation payments to the appellant during his status as a fugitive felon totaled $8,147.33.  The overpayment at issue in this case is therefore a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).

Turning to the question of waiver, the Board notes that overpayments created by the retroactive discontinuance of VA benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660 (2015).

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2015).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the Committee has determined that the appellant did not exhibit fraud, misrepresentation, or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2015).  In such a determination, consideration will be given to six elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2015).

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies exclusively with the appellant, as it was caused by his failure to adhere to the terms and conditions of his probation, resulting in the issuance of a warrant for his arrest.  The appellant's actions were the sole cause of the overpayment in this case.

The second element concerns "balancing of faults."  38 C.F.R. § 1.965(a)(2) (2015).  This element requires weighing the fault of the debtor against the fault of VA.  In this regard, the debt in this case was created after a warrant was issued for the appellant's arrest based on his admitted failure to adhere to the terms and conditions of his probation, and it remained outstanding until he was arrested.  The Board finds that VA bears no fault in the creation of this debt.  In fact, the record shows that VA took prompt action to terminate the appellant's compensation once it received notification of his fugitive felon status.

The next element to be considered is "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3) (2015).  In this respect, in November 2012, the appellant provided income and expense information to VA indicating that his monthly income exceeded his monthly expenditures, which included an allotment for entertainment and payments on credit obligations, by $123.  The Board notes that, since that time, the appellant has been awarded a total rating based on individual unemployability, effective May 15, 2013, which effectively quadrupled his monthly income.  Moreover, he has not reported any increased expenses or changes in his financial status.  Thus, although the appellant has argued that repayment of the debt at issue would result in financial hardship, the Board finds that the record does not support his contentions in this regard.  

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965(a)(4) (2015).  In this case, the appellant was not legally entitled to VA compensation during the period in question.  Rather, the appellant was statutorily prohibited from receiving VA compensation during the period he was a fugitive felon pursuant to legislation intended to deny fugitives the means to maintain themselves in that status.  See e.g. VAOPGCPREC 7-2002 (Dec. 3, 2002).  The Board finds that the purpose and intent of the fugitive felon statute outweighs any consideration as to the purpose of VA compensation benefits in this case.  In other words, repayment of the debt at issue would not conflict with the objective underlying the appellant's VA compensation benefits, as he was legally barred from receiving those benefits during the time period in which that debt was generated.

The fifth element involves "unjust enrichment," i.e., the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2015).  In this case, the appellant received VA compensation to which he was not legally entitled.  Waiver of this debt would therefore result in a windfall and produce unfair gain to the appellant.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer, and it would negatively impact other VA beneficiaries as resources for their care are not unlimited.

The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6) (2015).  The appellant has not claimed that he relinquished any right or incurred any legal obligation in reliance on receipt of compensation benefits, nor is there any evidence that he did.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the compensation indebtedness in the calculated amount of $8,147.33 does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the appellant and the unjust enrichment which would accrue from a waiver outweigh any factors that would tend to support a waiver of recovery of the overpayment in this case, including claimed financial hardship.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $8,147.33 is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


